           Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                              )
ROGER LINDSAY,                                )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )       Case No. 19-cv-1137 (TSC)
                                              )
ROBERT WILKIE, et al.,                        )
                                              )
              Defendants.                     )
                                              )


                                  MEMORANDUM OPINION

       Plaintiff Roger Lindsay brings this case against his employer, the Department of Veterans

Affairs (the VA), VA Secretary Robert Wilkie, and three employees at the Veterans

Administration Medical Center (VA Medical Center)—Elton Artis, Robyn Hardy, and Stanley

Staton. Plaintiff alleges that Artis, Hardy, and Staton, in their individual capacities, reassigned

his work responsibilities, excluded him from certain office operations, and retaliated against him

for filing a complaint with the agency’s whistleblower office in violation of the First Amendment

(Count I) and Due Process Clause of the Fifth Amendment (Count II). (ECF No. 1, Compl.

¶¶ 22–28.) He seeks money damages for these violations under Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971). (Id. ¶ 1.) Plaintiff also claims Wilkie, acting in his

official capacity, violated the Family Medical Leave Act (FMLA), 29 U.S.C. § 2601 et seq.

(Count III). (Id. ¶ 31–35.)

       Defendants move to dismiss all counts for failure to state a claim under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. (ECF No. 12.) Alternatively, as to Count III, Defendants

seek summary judgment pursuant to Rule 56. For the reasons set forth below, the motion to

dismiss will be GRANTED as to all counts.


                                                  1
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 2 of 17




                                      I.    BACKGROUND

       The facts set forth in the Complaint leave many open questions which make it difficult to

determine whether the Plaintiff has presented viable causes of action. Plaintiff’s response to

Defendants’ motion to dismiss fails to provide further clarification. The facts below are pieced

together from the Complaint. 1

       Plaintiff Roger Lindsay is the Deputy Chief of Police at the VA Medical Center in the

District of Columbia, a position he has held since December 2017. (Compl. ¶¶ 3, 5.) His duties

include overseeing security, training, administration, and operations (which includes the

supervision of officers). (Id. ¶ 6.) Plaintiff does not provide more specific information about his

job duties.

       In May of 2018, Troy Brown became the Acting Chief of Police. (Id. ¶ 6.) Two months

later, Brown temporarily promoted investigator Elton Artis to serve as the Acting Deputy Chief

of Police—the same title held by Plaintiff. (Id.) Plaintiff alleges that Brown created that

position, which previously “did not exist.” (Id.) Approximately one month later, Plaintiff

“requested that Artis be removed from the position” because Artis was “performing [Plaintiff’s]

duties and causing a disruption in the chain of command.” (Id.) Plaintiff does not specify to

whom he made this request but claims his “request was not addressed.” (Id.) Nor is it clear from

the Complaint what specific job duties were reassigned from Plaintiff to Artis.

       Three months later, on October 31, 2018, Plaintiff took annual leave for one week to

qualify for his service weapon license. (Id. ¶ 8.) It is unclear whether this was a requirement of

his job, why he needed to take annual leave to do so, whether he was directed to do so by




1
  The facts in this section are drawn from the allegations in the Complaint and interpreted in the
light most favorable to the Plaintiff. Unless otherwise noted, they are not in dispute.


                                                 2
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 3 of 17




superior officers, or whether he needed an entire week to do so. That same day, Assistant

Medical Center Director Stanley Staton posted a job opening for the “Acting Chief of Police

Service” position, which closed on November 7, 2018. (Id.) Plaintiff learned that he was

ineligible to apply for the position until he requalified for his service weapon. (Id.) An

unidentified person told Plaintiff that requalification for his service weapon would take place on

November 7 at 11:00 a.m., but the date was moved to November 14. (Id.) Plaintiff was

informed of the date change by one of Artis’ direct reports. (Id.) Plaintiff believes that the date

“was changed to prevent him from applying for the position because he was the most qualified

applicant.” (Id.)

       Artis was ultimately selected as Acting Chief of Police and Plaintiff filed a

“congressional complaint” with Maryland’s United States Senators, and a complaint with the

Veterans Administration Whistleblower’s Office. (Id. ¶ 10.) He complained of “widespread

mismanagement and violations of OPM ([Office of Personnel Management)] guidelines”

including reassigning his duties to Artis, creating the Acting Deputy Police Chief position, and

only posting the Acting Chief of Police position for five days so as to exclude Plaintiff from

consideration. (Id.) The Complaint does not detail the alleged widespread mismanagement,

OPM guideline violations, or which specific duties were reassigned from Plaintiff to Artis.

Shortly after Plaintiff filed the congressional complaint, Staton called Plaintiff into a meeting and

“angrily confronted him.” (Id.)

       After Artis’ term expired in January 2019, Robyn Hardy became the Chief of Police. (Id.

¶ 11.) Though Plaintiff does not provide a source for this information, he claims Hardy met with

Artis and Human Resources to “discuss options for removing Deputy Chief Plaintiff from his

position.” (Id.) Hardy also “refused to meet with [Plaintiff] or include him in any of the




                                                 3
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 4 of 17




operations of Police Service.” (Id.) According to Plaintiff, Hardy also reassigned Plaintiff’s

employment duties to Artis. For instance, Plaintiff states he is “responsible for the supervision

and discipline of officers,” but he was not a part of the decision to terminate an employee who

assaulted a female visitor at the VA Medical Center. (Id. ¶¶ 11, 13.) Plaintiff does not explain

which of his other duties were reassigned or whether he was stripped of all supervisory authority,

however.

       In March, Plaintiff submitted a written request for FMLA leave for back surgery, to begin

on March 21. (Compl. ¶ 17.) The day before he was scheduled to begin his leave, he received

an email from a VA privacy officer “advising him that the Privacy Office has received a report

that he violated the Agency’s Privacy Act by releasing personal identifiable information . . . in

reference to a personal statement that Plaintiff Lindsay provided to [a terminated employee] for

the MPD investigation in reference to his treatment at the VA Medical Center.” (Id.) Though

Plaintiff only had approximately fifteen minutes left on his shift before he was scheduled to take

leave, the notice ordered him to respond within seventy-two hours. (Id.) He does not indicate

whether he responded to the letter or what became of the alleged violation.

       Although Plaintiff alleges that the VA never approved his request for leave, it is

undisputed that he took his FMLA leave. (Id. ¶ 18.) He alleges that immediately after he began

his leave, Hardy “removed” Plaintiff from his position as the Deputy Chief of Police. He also

states that Artis moved into Plaintiff’s office, removed Plaintiff’s name from the door, and

removed Plaintiff’s name from various databases in the Police Service. (Id.) Plaintiff further

alleges that while he was on medical leave, an unnamed representative from the VA Medical

Center called and advised him that when he returned to work, he might be placed in a position

other than the Deputy Chief of Police. (Id. ¶ 19.)




                                                 4
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 5 of 17




       Plaintiff brings two constitutional claims against Artis, Hardy, and Staton in their

individual capacities, alleging retaliation under the First Amendment (Count I) and due process

violations under the Fifth Amendment (Count II). While Count I is labeled as a Bivens claim,

(Compl. at 9), Count II contains no reference to Bivens or to monetary relief—it appears to be a

free-standing Fifth Amendment claim, (id. ¶¶ 25–29). Plaintiff also argues that Defendants

failed to approve his medical leave and retaliated against him by falsely charging him with a

Privacy Act violation and removing him from his position as Deputy Chief of Police in violation

of the FMLA (Count III).

       Plaintiff seeks: 1) a declaratory judgment that the individual Defendants’ conduct

violated his rights under the First and Fifth Amendments and the FMLA; 2) a permanent

injunction prohibiting Defendants Hardy, Artis, and Staton from repeating charges that Plaintiff

violated the Privacy Act; 3) compensatory and punitive damages; and 4) attorney’s fees and

other litigation costs. (Id. at 13–14.)

       Defendants have moved to dismiss the complaint for failure to state a claim. Interpreting

Counts I and II as Bivens claims, Defendants argue that the Supreme Court has never recognized

a non-statutory remedy under the First Amendment against federal officials nor has it recognized

an implied damages remedy for a Fifth Amendment due process claim arising out of federal

employment where employment actions are covered by the Civil Service Reform Act.

Defendants also contend that Plaintiff has failed to establish that he suffered a materially adverse

employment action and thus his FMLA claim should be dismissed pursuant to Rule 12(b)(6). 2




2
 Defendants have moved, in the alternative, for summary judgment. Having concluded that
Defendants are entitled to dismissal pursuant to Rule 12(b)(6) on all counts of the Complaint, the
court need not consider whether summary judgment is warranted.


                                                 5
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 6 of 17




                                          II.    ANALYSIS

    A. Legal Standard

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a claim tests the

legal sufficiency of a complaint. Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible

when it alleges sufficient facts to permit the court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).

        When considering a motion to dismiss for failure to state a claim, the court must

construe the complaint in the light most favorable to the plaintiff and must accept as true all

reasonable factual inferences drawn from well-pleaded factual allegations. See Schuler v. United

States, 617 F.2d 605, 608 (D.C. Cir. 1979), aff’d on reh’g, 628 F.2d 199 (D.C. Cir. 1980)

(internal quotations omitted) (“The complaint must be liberally construed in favor of the

plaintiff, who must be granted the benefit of all inferences that can be derived from the facts

alleged.”). The court can only consider “the facts alleged in the complaint, any documents either

attached to or incorporated in the complaint and matters of which [the court] may take judicial

notice.” EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997).

    B. First Amendment

       In Count I, which is labeled as a Bivens claim, Plaintiff seeks money damages against

government officials who, acting in their official capacities, violated his First Amendment rights.

(See Compl. ¶ 24.) In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

“the Supreme Court held that the Fourth Amendment creates an implied damages action for




                                                   6
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 7 of 17




unconstitutional searches against line officers enforcing federal drug laws.” Loumiet v. United

States, 948 F.3d 376, 377–78 (D.C. Cir. 2020) (citing Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388, 392–93 (1999)). Since then, the Supreme Court has

interpreted Bivens to provide “a vehicle for suing federal officials in their individual capacities

for money damages for a very small group of constitutional violations.” 5C Charles Alan

Wright, et al., Federal Practice and Procedure § 8388 (3d ed. 2012).

       In the decade after Bivens, however, the Supreme Court applied the case in only two new

contexts—“one under the Fifth Amendment against members of Congress for employment

discrimination on the basis of sex and one under the Eighth Amendment against federal prison

officials for failure to provide adequate medical care.” Loumiet, 948 F.3d at 380 (citing Davis v.

Passman, 442 U.S. 228, 248–49 (1979); Carlson v. Green, 446 U.S. 14, 19 (1980)). Thus, “the

Supreme Court has carefully circumscribed Bivens and ‘consistently refused to extend Bivens to

any new context or new category of defendants.’” Id. (citing Ziglar v. Abbasi, 137 S. Ct. 1843,

1857 (2017)).

       When presented with a Bivens claim, a court “must consider whether the plaintiff seeks to

extend Bivens into a new context.” Loumiet, 948 F.3d at 381 (citing Abbasi, 137 S. Ct. at 1857–

60) (internal quotation marks omitted). If so, the court should then consider “whether there are

any special factors counselling hesitation,” id., given the Supreme Court’s admonition that

“expanding the Bivens remedy is now considered a ‘disfavored’ judicial activity,” Abbasi, 137 S.

Ct. at 1857 (quoting Iqbal, 556 U.S. at 675).

       “The new-context inquiry . . . is straightforward.” Loumiet, 948 F.3d at 381. The court

asks whether “[a] case is different in a meaningful way from previous Bivens cases decided.”

Abbasi, 137 S. Ct. at 1859. Here, Plaintiff claims the VA retaliated against him by violating his




                                                  7
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 8 of 17




First Amendment right to freedom of speech and to petition the government to redress his

grievances. The Supreme Court has never applied Bivens to a First Amendment retaliation

claim. Thus, Plaintiff’s claim presents a new context for a Bivens analysis.

       Next, the court considers whether there are any special factors counseling hesitation in

expanding Bivens. One such factor is whether an “alternative, existing process for protecting the

interest amounts to a convincing reason for the Judicial Branch to refrain from providing a new

and freestanding remedy in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). The

Supreme Court has held that when there are “comprehensive procedural and substantive

provisions giving meaningful remedies against the United States,” a Bivens remedy is not

appropriate. See Bush v. Lucas, 462 U.S. 367, 368 (1983).

       Here, the Civil Service Reform Act, “a comprehensive system for reviewing personnel

action[s] taken against federal employees.” United States v. Fausto, 484 U.S. 439, 455 (1988),

provides an alternate provision under which Plaintiff could seek redress. Plaintiff has already

submitted a complaint to the VA’s Office of Accountability and Whistleblower Protection

alleging “prohibited personnel practice.” (Compl. ¶ 10.) He has not, however, filed an action

with the Office of Special Counsel, who can “receive and investigate allegations of prohibited

personnel practices” pursuant to the Civil Service Reform Act. 5 U.S.C. § 1212. Because

Plaintiff has already taken advantage of one process and may avail himself of an alternative

process (which he has not yet even attempted to utilize) that would address his complaints, “it

would be inappropriate for this Court to supplement that regulatory scheme with a new




                                                8
         Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 9 of 17




nonstatutory damages remedy.” Bush, 462 U.S. at 367. Thus, the court declines Plaintiff’s

invitation to expand Bivens into a new context. 3

       Plaintiff argues in his opposition brief that Defendants have mischaracterized his claims

and that he may still seek “equitable relief” under Bivens. (ECF No. 15, Pl. Opp’n at 16.) The

court is not persuaded. Equitable relief is not available to a plaintiff in a Bivens action. See

Kauffman v. Anglo-Am. Sch. of Sofia, 28 F.3d 1223, 1225 (D.C. Cir. 1994) (“[S]ince the

[plaintiffs] continued to seek only damages and not any equitable relief, their federal claims thus

rested on Bivens”). Bivens claims involve “suing federal officials in their individual capacities

for money damages,” not equitable relief. 5C Charles Alan Wright, et al., Federal Practice and

Procedure § 8388 (3d ed. 2012) (emphasis supplied).

       Furthermore, Plaintiff’s request for equitable relief presents a new theory that does not

appear in the Complaint. See Briscoe v. Costco Wholesale Corp., 61 F. Supp. 3d 78, 83 n.2

(D.D.C. 2014) (“An opposition brief cannot be used to put forth new allegations and legal

theories, and as such, the Court must ignore those facts for the purposes of deciding [the

plaintiff’s] motion”).

       Even assuming Plaintiff’s Complaint can be construed to plead a free-standing First

Amendment retaliation claim for equitable relief, his allegations fall short of stating a valid

claim. To bring a First Amendment retaliation claim, a plaintiff must show that: (1) “he engaged

in conduct protected under the First Amendment; (2) the defendant took some retaliatory action

sufficient to deter a person of ordinary firmness in plaintiff’s position from speaking again; and

(3) a causal link between the exercise of a constitutional right and the adverse action taken


3
 Defendants Hardy, Artis, and Staton also claim that they are entitled to qualified immunity.
The court need not decide this issue because it has already found that Plaintiff has not pleaded a
Bivens claim which entitles him to relief. See Loumiet, 948 F.3d at 380.



                                                    9
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 10 of 17




against him.” Aref v. Lynch, 833 F.3d 242, 259 (D.C. Cir. 2016); see also Pinson v. U.S. Dep’t

of Just., 246 F. Supp. 3d 211 (D.D.C. 2017) (applying same standard to a Bivens claim for First

Amendment retaliation).

       The allegations in the Complaint fail to demonstrate that Plaintiff engaged in protected

speech. Plaintiff appears to assume that a congressional complaint, a complaint filed with the

VA whistleblower’s office, and a letter to the D.C. Metropolitan Police Department in support of

a terminated employee under investigation constitute protected speech. Circuit precedent says

otherwise. Speech “relating to [a] matter of political, social, or other concern to the community”

is protected, while speech about “individual personnel disputes and grievances . . . [that is] of no

relevance to the public’s evaluation of the performance of governmental agencies” is not.

LeFande v. District of Columbia, 613 F.3d 1155, 1159, 1161 (D.C. Cir. 2010).

       Plaintiff has not asserted facts establishing that his complaints about his employment and

medical leave related to a matter of public concern as opposed to a personnel dispute. See, e.g.,

Connick v. Myers, 461 U.S. 138, 148 (1983) (finding that the “confidence and trust” the district

attorney’s staff members had in their supervisors was not of public concern, nor was “the level of

office morale,” nor “the need for a grievance committee”); Barnes v. Small, 840 F.2d 972, 982

(D.C. Cir. 1988) (finding that alleged assaults and false statements made with the Army’s

Military Traffic Management Command were not of public concern because the allegations

“addressed only the misbehavior of other employees . . . not matters relating to any broader

public interest”); Murray v. Gardner, 741 F.2d 434, 438 (D.C. Cir. 1984) (explaining that an FBI

practice of furloughing agents by lottery merely amounted to “the quintessential employee beef:




                                                 10
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 11 of 17




management has acted incompetently,” and was therefore not protected speech). 4 And while the

D.C. Circuit has found that “procedural irregularities that [] affect an integral component of

police service” may be relevant to the public’s evaluation of its police department, LeFande, 613

F.3d at 1161, Plaintiff has not shown that the reassignment of supervisory duties at the VA police

department rises to a public concern.

        Based on the allegations in the Complaint, Plaintiff has not presented an actionable First

Amendment retaliation claim.

    C. Fifth Amendment Due Process Claim

        In Count II, Plaintiff alleges that Defendants violated his Fifth Amendment due process

rights by “creating an Acting Deputy Chief of Police position . . . and removing Plaintiff’s duties

as the Deputy Chief of Police and giving his duties to Defendant Artis.” (Id. ¶ 27.) 5

        “The Fifth Amendment Due Process Clause protects individuals from deprivations of

‘life, liberty, or property, without due process of law.’” Atherton v. D.C. Office of Mayor, 567

F.3d 672, 689 (D.C. Cir. 2009) (citing U.S. Const. amend. V). A procedural due process

violation—the type alleged here—“occurs when an official deprives an individual of a liberty or

property interest without providing appropriate procedural protections.” Id. Thus, to establish a

viable due process violation, a plaintiff must first identify a valid constitutional interest.




4
  In contrast, the Supreme Court has found that speech that implicates a public concern includes
the allocation of funds between education and athletic programs, Pickering v. Bd. of Ed., 391
U.S. 563, 569 (1968); a school district’s allegedly racially discriminatory policies, Givhan v. W.
Line Consolidated Sch. Dist., 439 U.S. 410 (1979); whether a college should be elevated to four-
year status, Perry v. Sindermann, 408 U.S. 593 (1972); and whether a public school should adopt
a dress code for teachers, Mt. Healthy City Bd. of Ed. v. Doyle, 429 U.S. 274 (1977).
5
 Defendants treat Count II as another Bivens claim, but the court reads it as a free-standing due
process claim.



                                                  11
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 12 of 17




       Plaintiff argues that he was deprived of his right to continued federal employment by

virtue of an “adverse employment action” and consequently suffered “reputational

harm/defamation.” (Compl. ¶ 26.) 6 The problem for Plaintiff is that he was not subject to an

adverse employment action that gives rise to a constitutional claim. Based on his own

allegations, “Defendant[s] violated [his] Fifth Amendment rights by . . . removing Plaintiff’s

duties as the Deputy Chief of Police and giving his duties to Defendant Artis.” (Compl. ¶ 27.)

However, there is “no protected property interest [] implicated when an employer reassigns or

transfers an employee absent a specific statutory provision or contract term to the contrary.”

Anglemyer v. Hamilty Cnty. Hosp., 58 F.3d 533, 539 (10th Cir. 1995); see also McDonald v.

Salazar, 831 F. Supp. 2d 313, 321 (D.D.C. 2011) (finding that “a mere change in duties” did not

deprive a plaintiff of his constitutional right to his job); Humberson, 236 F. Supp. 2d at 31

(refusing to recognize as a deprivation of a property interest a reassignment that precluded

plaintiff from performing certain tasks that he previously performed).

       Relying on the Supreme Court’s decision in Cleveland Board of Education v. Loudermill,

Plaintiff argues that the Fifth Amendment protects him from having his responsibilities and

supervisory duties removed without due process. (Pl. Opp’n at 19 (citing 470 U.S. 532).)

Loudermill did not so hold, however. In that case, the Supreme Court found that a terminated

employee was entitled to a limited administrative hearing before his termination. 470 U.S. at

542 (requiring that the government provide “some kind of a hearing” prior to the discharge of an



6
 Defendants assert, and Plaintiff does not dispute, that Plaintiff is covered by the Civil Service
Reform Act. “The existence of these protections has led courts to conclude that Competitive
Service employees possess a legitimate expectancy of, and therefore a property interest in,
continued federal employment.” Humberson v. U.S. Att’y’s Office for Dist. of Columbia, 236 F.
Supp. 2d 28, 31 (D.D.C. 2003), aff’d, No. 03-5073, 2003 WL 21768064 (D.C. Cir. July 16,
2003) (citing Buchholz v. Aldaya, 210 F.3d 862, 867 (8th Cir. 2000); Stone v. FDIC, 179 F.3d
1368, 1375 (Fed. Cir. 1999)).


                                                 12
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 13 of 17




employee who has a constitutionally protected property interest in his employment.) Since

Plaintiff was not terminated from his position at the VA, Loudermill provides little support for

his due process claim.

       Accordingly, Count II of the Complaint will be dismissed.

    D. FMLA Claim

       Plaintiff also alleges that the VA violated his rights under the FMLA, 7 which entitles

eligible employees to twelve weeks of unpaid leave during any twelve-month period if a “serious

health condition” prevents the employee from performing the functions of his position. 29

U.S.C. § 2612(a)(1)(D). There are two distinct claims under the FMLA: “(1) interference, if the

employer restrained, denied, or interfered with the employee’s FMLA rights, and (2) retaliation,

if the employer took adverse action against the employee because the employee took leave or

otherwise engaged in activity protected by the Act.” Vick v. Brennan, 172 F. Supp. 3d 285, 303

(D.D.C. 2016). Plaintiff alleges both. (Compl. ¶¶ 34.)

       The court finds that Plaintiff has failed to proffer facts sufficient to support his FMLA

claims. Therefore, both claims will be dismissed pursuant to Rule 12(b)(6).

       1. Interference

       To prevail on an FMLA interference claim, a plaintiff must show that his employer

“interfered with, restrain[ed], or denied the exercise of or the attempt to exercise any right

provided by the FMLA and that []he was prejudiced thereby.” Gordon v. U.S. Capitol Police,



7
 The court agrees with Defendants that the FMLA claims may only proceed against the VA,
which is represented by its Secretary, Wilkie. See 29 U.S.C. § 2611(4)(A)(i) (defining an
employer as a “person engaged in commerce or in any industry or activity affecting commerce
who employs 50 or more employees”). Thus, to the extent Plaintiff seeks to bring an FMLA
claim against Artis, Hardy, and Staton, those claims fail.



                                                 13
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 14 of 17




778 F.3d 158, 164 (D.C. Cir. 2015). Plaintiff alleges that the VA interfered with his rights under

FMLA by failing to approve his leave. (Compl. ¶ 34.) But Plaintiff also appears to acknowledge

in his Complaint that he took his leave and that the leave was approved. (See id. ¶ 18–19)

(noting that the someone from the VA Medical Center called him while he was on leave and

discussed his return).

       Modifying his argument in his opposition brief, Plaintiff now claims that Defendants

interfered with his FMLA leave by filing a false Privacy Act violation against him and ordering

him to respond to it within seventy-two hours, while he was on leave. (Pl. Opp’n. at 11.) Such

actions, in his view, effectively discouraged him from taking his leave, and thus constitute

interference in violation of the FMLA. (Id.)

       Even if this conduct amounted to an interference, Plaintiff “fails to identify evidence of

prejudice arising by reason of the violation or as a direct result of the violation.” Waggel v.

George Washington Univ., 957 F.3d 1364, 1377 (D.C. Cir. 2020) (internal quotation marks

omitted). A finding of prejudice is crucial to Plaintiff’s claim because “[r]emedies for FMLA

interference claims are ‘tailored to the harm suffered.’” Id. While Plaintiff claims that “Artis

and Hardy [] triggered the false Privacy Act violation investigation against Plaintiff to justify his

removal from his position,” (Pl. Opp’n at 13), he was never terminated from his position. Nor

was he demoted, suspended, or disciplined. (Id. at 15.) And he fails to allege any other type of

harm. See, e.g., Gordon, 778 F.3d at 166 (finding that allegations of monetary losses and harms

to future career prospects sufficiently demonstrated prejudice to survive a motion to dismiss of

an FMLA interference claim). Because Plaintiff has not sufficiently alleged prejudice resulting

from the Privacy Act accusation, he cannot establish interference in violation of FMLA.




                                                 14
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 15 of 17




       2. Retaliation

       The prima facie elements of an FMLA retaliation claim are that the employee

“(1) engaged in a protected activity for purposes of the statute; (2) suffered an adverse

employment action, and (3) that the protected activity and the adverse employment action were

causally connected.” Gordon, 778 F.3d at 161. An adverse employment action is “a significant

change in employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing significant change in benefits.”

Douglas v. Donovan, 559 F.3d 549, 552 (D.C. Cir. 2009) (quoting Taylor v. Small, 350 F.3d

1286, 1293 (D.C. Cir. 2003)). The action must affect “the terms, conditions, or privileges of

employment or future employment opportunities such that a reasonable trier of fact could find

objectively tangible harm.” Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C. Cir. 2002). A

“tangible employment action in most cases inflicts direct economic harm.” Douglas, 559 F.3d at

552 (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 762 (1998)). The court cannot

identify a plausible FMLA retaliation claim based on the scarce factual allegations in the

Complaint.

       First, Plaintiff claims that Hardy and Artis accusing him of a Privacy Act violation and

requiring him to respond as he was about to take medical leave constitutes an adverse

employment action. The accusation of a Privacy Act violation alone, so far as the court can tell

based on the allegations in the Complaint, did not result in a change in Plaintiff’s employment

status or economic injury. And though “[a]n employer can effectively retaliate against an

employee by taking actions not directly related to his employment or by causing him harm

outside the workplace,” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 63 (2006), it is

not clear from the Complaint what harm Plaintiff suffered by being required to respond to the




                                                 15
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 16 of 17




violation in seventy-two hours. Without more context, the court is unable to determine what

type of response was required, how long it would have taken, or what the penalty was for failing

to respond. Accordingly, Plaintiff has failed to identify a materially adverse employment action

to support a plausible retaliation claim based on the Privacy Act investigation.

       Second, Plaintiff claims “Defendant Hardy removed Plaintiff Lindsay from his position

as the Deputy Chief of Police. Defendant Artis, with the knowledge and consent of Defendant

Hardy and Defendant Staton, moved into [Plaintiff]’s office and removed [his] name from the

door, and removed Plaintiff from various databases in the Police Service.” (Compl. ¶ 34.) Given

the alleged facts, it is unclear whether these acts qualify as an adverse employment action,

particularly where none of the supposed “removals” affected the terms and conditions of

Plaintiff’s employment. See Powell, 306 F.3d at 1131 (holding that “an employee suffers an

adverse employment action if he experiences materially adverse consequences affecting the

terms, conditions, or privileges of employment” such as pay, benefits, or substantive

responsibilities).

       In his opposition brief, Plaintiff attempts to clarify his argument and alleges that

“Defendants removed Plaintiff from his position with supervisory duties.” (See Pl. Opp’n at 14.)

To be sure, “withdrawing an employee’s supervisory duties . . . constitutes an adverse

employment action.” Czekalski v. Peters, 475 F.3d 360, 362 (D.C. Cir. 2007). 8 But the

Complaint indicates that Defendants had already reassigned Plaintiff’s supervisory duties before

he requested FMLA leave. (Compl. ¶ 23) (alleging that Defendant Hardy reassigned all of


8
  Czekalski arose in the context of a Title VII retaliation claim. However, its analysis is
persuasive because the D.C. Circuit has recognized an “overwhelming consensus” among the
federal Circuits that an FMLA retaliation claim is governed by the standard applicable to claims
brought under the retaliation provision of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-3. Gordon, 778 F.3d at 162.


                                                16
        Case 1:19-cv-01137-TSC Document 18 Filed 12/01/20 Page 17 of 17




Plaintiff’s duties as the Deputy Chief of Police in January 2019); (id. ¶ 34) (explaining that

Plaintiff submitted his FMLA leave request in February 2019). Thus, Plaintiff has failed to

adequately plead a causal connection between the reassignment of his supervisory duties and his

request for FMLA leave.

                                      III.   CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the Complaint is GRANTED.

The court has already issued an accompanying order.

Date: December 1, 2020

                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                                 17
